Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “ and a processing module communicatively coupled to the vibration sensor, the processing module configured to process the signals for determining a condition of the at least one wafer” is unclear to the examiner. The vibration sensor is attached to the transfer robot and monitors the vibrations of the transfer robot. It is unclear as to how the vibrations analyzed from the transfer robot correlate to the condition of the wafer. Examiner can assume that when a wafer is damaged, it alters the movement of the transfer robot therefore the vibrational data from the transfer robot can indicate the condition of the wafer. The specification does not clearly establish the relationship between the measured vibrational data of the transfer robot and the condition for the wafer. For examination purposes the examiner will interpret that the vibrations sensor measures both the vibrations in the arm and wafer although the claims indicate that the vibration sensor only detects vibration of the transfer robot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 9, 10, 11, 12, 13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray US 20070001638 in view of Kamikawa US 6119367 and in further view of Kim US 20140208850.
As best understood, as to claim 1, Gray teaches “a wafer transfer robot configured to hold the at least one wafer ([0049]; Figure 2 #38 is a vibration sensor that contacts a wafer), place the at least one wafer on the wafer lift, and remove the at least one wafer from the wafer lift (Figure 1 shows how the robotic arm can move a wafer or a batch of wafers from one location to another. The initial location would be a processing station); a vibration sensor attached to the wafer transfer robot and configured to detect vibration of the wafer transfer robot during holding or removing of the at least one wafer by the wafer transfer robot and generate signals based upon the vibration (Figure 2, #38; [0058] to [0059] teaches that the vibration sensor senses vibrations when the robot picks up and delivers wafers).” Gray does not explicitly teach a processing module although the robotic arm most probably possesses a signal analyzing unit which analyzes the vibration signal from the sensor. Gray also does not explicitly teach a processing region although the pods in Gray may be a processing region. Gray effectively teaches a robotic arm, with a vibration sensor, that moves a batch of wafers from one location to another, which is the same as the claimed invention.
Kamikawa teaches “A system, comprising: a wafer lift configured to move at least one wafer into a processing region for performing a processing step on the at least one wafer and remove the at least one wafer from the processing region (Figure 4; Column 11, lines 41-63).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kamikawa with Gray. Moving wafers from a processing region to another region, such as a drying region or packaging region is known in the art. Using the robotic arm in Gray to move a batch of wafers from a treatment bath to another location would be obvious since that is what robotic arms are used for. Attaching a vibration sensor to monitor either the movement of the robotic arm and/or the wafer is known since detecting vibrations in either can correlate to a damaged wafer.
The prior art do not teach “and a processing module communicatively coupled to the vibration sensor, the processing module configured to process the signals for determining a condition of the at least one wafer.”
Kim teaches “and a processing module communicatively coupled to the vibration sensor, the processing module configured to process the signals for determining a condition of the at least one wafer ([0047]; Figures 2 and 3 teach that vibration sensors are used to determine defects in wafers by measuring the vibration through the wafer).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kim with Kamikawa and Gray. Having a processing module, such as a computer, to analyze the measured vibrational data is known in the art. It is the vibrational data that can determine defects in the wafer. This is a widely implemented technique, and Gray must have this capability since the vibrational data from the sensor in the robotic arm must be processed by some electronic element. It is also known to measure the vibrations of the robotic arm itself. Tomer US 20050246124 teaches that vibration sensors on the robotic arm measure the movement of the robotic arm, [0008] and [0009] and [0018]. This shows that it is known to measure both vibrations in the wafer and in the robotic arm since vibrational data from either source can be used to determine a defect in the robotic arm which can result in wafer damage. Based on the examiners interpretation, the Gray reference could use the vibration data from the vibration sensor to determine the condition of the wafer via the teachings of Kim and the processing module. The claimed application does not specify how the vibrational data measured by the vibration sensor located on the robotic arm can determine the condition of the wafer, but examiners interpretation is that the vibration translates to the wafer via the robotic arm. 

As to claims 2, 11 and 17, Gray teaches “wherein the condition of the at least one wafer comprises one or more wafers ([0044]).”
Kim teaches “of the at least one wafer being cracked, broken, held incorrectly, and/or missing ([0056]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kim with Kamikawa and Gray. Kim teaches that vibration energy can be used to determine defects in the wafer, which Gray teaches a vibration sensor that contacts a wafer that is located on the robotic arm. Therefore the combination would allow for the vibrational data from the vibration sensor to be analyzed in order to determine the condition of the wafer.

As to claim 3, Kim teaches “a monitor communicatively coupled to the processing unit, wherein when the processing module determines that the condition of the at least one wafer comprises one or more wafers of the at least one wafer being cracked, broken, held incorrectly, and/or missing, the processing module generates an alert signal, and the monitor displays the alert signal ([0056]; Figure 3).”

As to claim 4, Gray teaches a movable arm (Figure 2), and wherein the vibration sensor is attached to the at least one moveable arm (Figure 2).” Gray also teaches that a batch of wafers can be transported ([0044]). Gray does not teach that the arm has slots which hold the plurality of wafers.
Yuji teaches “at least one moveable arm having a plurality of slots, each slot configured to receive a portion of an edge of a wafer of the at least one wafer when the at least one moveable arm moves to remove the at least one wafer from the wafer lift (Figure 4, #15 and #34).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Yuji with Kim, Kamikawa and Gray. The Gray reference already teaches that a batch of wafers can be moved, therefore combining the slots configured to move a batch taught by Yuji would be obvious to combine. There is a plurality of ways to move a batch of wafers and utilizing slots is just one of many options. 

As to claims 5 and 13, Yuri implicitly teaches “wherein the at least one wafer is held incorrectly by the wafer transfer robot when the portion of the edge of the wafer is not received by a slot or when the slot receives portions of edges of two or more wafers (Figure 4, #15 shows a plurality of wafers aligned vertically. If it presumable that the holder engages with the wafers by the edge as it is held in place with a  fixed distance between the wafers. If the wafer is held incorrectly it means that the edge has not lined up with the space in the holder. Furthermore this claim is directed to a function of an element, and since the prior art teaches the same element, it can perform the same function or have the same error).”



As to claim 9, Gray teaches “wherein the vibration sensor is configured to detect vibration of the wafer transfer robot after the wafer transfer robot removes the at least one wafer from the wafer lift (Figure 2. The vibration sensor is attached to the robotic arm, therefore it is capable to detecting vibrations throughout the entire process of the arm grabbing the wafers, moving the wafers and releasing the wafers).”
Kim teaches “and the processing module is configured to process the signals for determining a condition of the at least one wafer held by the wafer transfer robot after removal of the at least one wafer from the wafer lift ([0047]; Figures 2 and 3 teach a processing module).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kim with Kamikawa and Gray. The data from the vibration sensor in Gray can be sent to the processing module taught by Kim. Since the vibration sensor is attached to the arm, the data can be continuously monitored throughout the processing process.

As to claim 10, Gray teaches “the system comprising: a wafer transfer robot configured to hold at least one wafer , place the at least one wafer on a wafer lift, and remove the at least one wafer from the wafer lift (Figure 1 shows how the robotic arm can move a wafer or a batch of wafers from one location to another. The initial location would be a processing station); and a vibration sensor attached to the wafer transfer robot and configured to detect vibration of the wafer transfer robot after the wafer transfer robot removes the at least one wafer from the wafer lift, generate signals based upon the vibration (Figure 2, #38; [0058] to [0059] teaches that the vibration sensor senses vibrations when the robot picks up and delivers wafers).” Gray does not explicitly teach a processing module although the robotic arm most probably possesses a signal analyzing unit which analyzes the vibration signal from the sensor. Gray also does not explicitly teach a processing region although the pods in Gray may be a processing region. Gray effectively teaches a robotic arm, with a vibration sensor, that moves a batch of wafers from one location to another, which is the same as the claimed invention.
Kamikawa teaches “A system for use with a semiconductor bench (This is intended use. The system in Kamikawa can be used in conjunction with a semiconductor bench since it relates to semiconductor processing), the semiconductor bench including at least one semiconductor processing region and at least one wafer lift, each wafer lift configured for moving wafers into the processing region of a corresponding semiconductor processing tank and moving the wafers out of the processing region (Figure 4; Column 11, lines 41-63).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kamikawa with Gray. Moving wafers from a processing region to another region, such as a drying region or packaging region is known in the art. Using the robotic arm in Gray to move a batch of wafers from a treatment bath to another location would be obvious since that is what robotic arms are used for. Attaching a vibration sensor to monitor either the movement of the robotic arm and/or the wafer is known since detecting vibrations in either can correlate to a damaged wafer.
Kim teaches “and send the signals to a processing module for determining a condition of the at least one wafer held by the wafer transfer robot after removal from the wafer lift ([0047]; Figures 2 and 3 teach that vibration sensors are used to determine defects in wafers by measuring the vibration through the wafer).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kim with Kamikawa and Gray.

As to claim 12, Gray teaches a movable arm (Figure 2), and wherein the vibration sensor is attached to the at least one moveable arm (Figure 2).” Gray also teaches that a batch of wafers can be transported ([0044]). Gray does not teach that the arm has slots which hold the plurality of wafers.
Yuji teaches “at least one moveable arm having a plurality of slots, each slot configured to receive a portion of an edge of a wafer of the at least one wafer when the at least one moveable arm moves to remove the at least one wafer from the wafer lift (Figure 4, #15 and #34).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Yuji with Kim, Kamikawa and Gray. The Gray reference already teaches that a batch of wafers can be moved, therefore combining the slots configured to move a batch taught by Yuji would be obvious to combine. There is a plurality of ways to move a batch of wafers and utilizing slots is just one of many options. 

As to claim 16, Gray teaches “receiving the one or more wafers at a wafer transfer robot; detecting vibrations of the wafer transfer robot (Figure 1 shows how the robotic arm can move a wafer or a batch of wafers from one location to another. The initial location would be a processing station); generating signals based upon the vibrations (Figure 2, #38; [0058] to [0059] teaches that the vibration sensor senses vibrations when the robot picks up and delivers wafers).” Gray does not explicitly teach a processing module although the robotic arm most probably possesses a signal analyzing unit which analyzes the vibration signal from the sensor. Gray also does not explicitly teach a processing region although the pods in Gray may be a processing region. Gray effectively teaches a robotic arm, with a vibration sensor, that moves a batch of wafers from one location to another, which is the same as the claimed invention.
Kamikawa teaches “A method for determining condition of wafers during processing of the wafers by a wafer processing system, the method comprising: processing one or more of the wafers in a processing container; removing the one or more wafers from the processing container utilizing a wafer lift (Figure 4; Column 11, lines 41-63).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kamikawa with Gray. Moving wafers from a processing region to another region, such as a drying region or packaging region is known in the art. Using the robotic arm in Gray to move a batch of wafers from a treatment bath to another location would be obvious since that is what robotic arms are used for. Attaching a vibration sensor to monitor either the movement of the robotic arm and/or the wafer is known since detecting vibrations in either can correlate to a damaged wafer.
Kim teaches “and processing the signals for determining a condition of the one or more wafers held by the wafer transfer robot ([0047]; Figures 2 and 3 teach that vibration sensors are used to determine defects in wafers by measuring the vibration through the wafer).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kim with Kamikawa and Gray.

As to claim 20, Kamikawa teaches “wherein the wafers comprise semiconductor wafers and the processing container contains a chemical bath (Figure 4, #21).”

Claim(s) 8, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray US 20070001638 in view of Kamikawa US 6119367 and Kim US 20140208850 and in further view of Jegal US 20060112978.
As to claim 8, Kamikawa teaches “wherein the processing region is a processing tank containing a chemical bath, wherein the wafer lift is configured to move the at least one wafer into the chemical bath for performing a processing step on the at least one wafer and remove the at least one wafer from the chemical bath (Figure 4, #21; Column 9, lines 48-56).”
Kim teaches “and a monitor communicatively coupled to the processing module and configured to display the captured images ([0056]; Figure 3).”
The prior arts do not teach an optical sensor.
Jegal teaches “and wherein the system further comprises: an optical sensor communicatively coupled to the processing module and positioned for capturing images of at least one of the chemical bath contained within the processing tank, the wafer lift and the wafer transfer robot; and a monitor communicatively coupled to the processing module and configured to display the captured images (Figure 2; [0032]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jegal with Kim, Kamikawa and Gray. Utilizing an optical sensor such as a camera is well known in the art. This allows the user to visually monitor the processing steps of the wafer.

As to claim 15, As to claim 8, Kamikawa teaches “wherein the at least one semiconductor processing region is at least one semiconductor processing container, wherein each semiconductor processing container contains a chemical bath, wherein the wafer lift is configured to move the at least one wafer into the chemical bath for performing a processing step on the at least one wafer and remove the at least one wafer from the chemical bath (Figure 4, #21; Column 9, lines 48-56).”
Kim teaches “and a monitor communicatively coupled to the processing module and configured to display the captured images ([0056]; Figure 3).”
The prior arts do not teach an optical sensor.
Jegal teaches “and wherein the system further comprises: an optical sensor communicatively coupled to the processing module and positioned for capturing images of at least one of the chemical bath contained within the processing tank, the wafer lift and the wafer transfer robot; and a monitor communicatively coupled to the processing module and configured to display the captured images (Figure 2; [0032]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jegal with Kim, Kamikawa and Gray. Utilizing an optical sensor such as a camera is well known in the art. This allows the user to visually monitor the processing steps of the wafer.

As to claim 18, Gray teaches “wafer transport robot (Figure 2).”
 Kim teaches “and wherein the processing the signals comprises processing the signals and the captured images for determining the condition of the one or more wafers ([0056]; Figure 3).”
Kamikawa teaches “held by the wafer transfer robot after removal of the one or more wafers from the wafer lift by the wafer transfer robot (Figure 4; Column 11, lines 41-63).”
Jegal teaches “comprising capturing images of the processing tank (Figure 2; [0032]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jegal with Kim, Kamikawa and Gray. Utilizing an optical sensor such as a camera is well known in the art. This allows the user to visually monitor the processing steps of the wafer.

Allowable Subject Matter
Claims 6, 7, 14, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior arts teach a wafer count sensor.
Claims 6, 7, 14, 19 do not have any prior art rejections but are still rejected under 35 USC 112b as they are dependent on claims 1, 10 or 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863